Exhibit 99.1 HERSHA HOSPITALITY TRUST 510 Walnut Street, 9th Floor Philadelphia, PA 19016 Phone: 215-238-1046 Fax: 215-238-0157 www.hersha.com For Immediate Release Contact: Ashish Parikh, CFO Ph: (215) 238-1046 HERSHA HOSPITALITY ANNOUNCES FIRST QUARTER 2007 EARNINGS Year-over-Year First Quarter 2007 and Other Highlights · Adjusted FFO (“AFFO”) Increased to $0.09 Per Diluted Share From $0.01 Per Diluted Share · Metro-New York City Presence Increased to 12 Hotels · Now Owns Interests in Seven Hotels Opened After January 1, 2006 · Consolidated RevPAR Improved 21.2% · Consolidated Adjusted EBITDA Increased 127% · Consolidated Adjusted EBITDA Margin Expanded 449 Basis Points · Company Reiterates 2007 AFFO Guidance PHILADELPHIA, PA(Business Wire)—May 8, 2007 Hersha Hospitality Trust (AMEX: HT) owner of nationally franchisedpremium full service and limited service hotels, today announced earnings for the first quarter ended March 31, 2007. Financial Highlights for the First Quarter 2007 Net loss applicable to common shareholders for the first quarter of 2007 was ($5.4) million, or ($0.13) per common share as compared to a net loss of ($5.1) million, or ($0.25) per common share for the first quarter of 2006. The increase in net loss on a year-over-year basis is primarily due to increased interest expense and additional depreciation and amortization expense from the Company’s property acquisitions.Partially offsetting this was the growth of Hersha’s operating income.Operating income for the three months ended March 31, 2007 was $5.8 million compared to $1.9 million for the same period in 2006.The increase in operating income resulted from strong revenue results from growth in average daily rate (ADR), partial stabilization of the Company’s newer assets and acquisitions that have increased the scale of Hersha’s operations enabling the Company’s to leverage the absorption of administrative costs.Results for the first quarter of 2007 also include approximately $0.02 per share of expense related to the accrual of performance-based executive compensation to be paid in the second quarter of 2007.Adjusted funds from operations (AFFO) for the first quarter of 2007 increased to $0.09 per diluted common share and unit from $0.01 per diluted common share and unit for the same quarter of 2006. Mr. Jay H. Shah, Chief Executive Officer, commented, “We are pleased with our 2007 first quarter results, considering we had a soft start to the quarter and seven of the 71 hotel interests we own are still in the early ramp-up phase.We continue to generate EBITDA growth from our portfolio of highly attractive metro-New York City hotels and from strong hotels like our Summerfield Suites portfolio. Furthermore, our asset management group performed particularly well with several of our Management companies, notably LodgeWorks, Jiten Management and Hersha Hospitality Management, creating additional shareholder value.” For the three-month period ended March 31, 2007, consolidated total hotel operating revenues increased 94% to $46.4 million from $23.9 million in the first quarter of 2006 driven primarily by hotel acquisitions and growth in room revenues.RevPAR for the Company’s consolidated hotels (56 hotels) increased 21.2% on a year-over-year basis to $77.29 driven by an 18.4% increase in ADR to $119.10 and a 2.4% improvement in occupancy to 64.89% for the quarter.The strong growth in RevPAR is partly due to the addition of the LodgeWorks portfolio this quarter which provided the Company a presence in the California and Arizona markets. Gross operating profit (GOP) margins for the Company’s consolidated hotels increased approximately 380 basis points to 40.6% from 36.8%, as compared to the first quarter of 2006.GOP margins improved as a result of stronger top-line performance and the impact of rate based revenue growth.Adjusted EBITDA for consolidated hotels increased 127% to $14.5 million for the first quarter of 2007.Adjusted EBITDA margins for the quarter increased 449 basis points to 31.2% for the Company’s consolidated hotels portfolio. On a same-store basis for Hersha’s consolidated hotels (36 hotels), RevPAR for the first quarter of 2007 increased 6.9% on a year-over-year basis to $70.43 driven by an 8.3% increase in ADR to $112.52, which was slightly offset by a 1.3% decline in occupancy to 62.59%.The occupancy decline was partly due to the significant renovations at nine owned hotels, producing a negative revenue impact of approximately $0.4 million. Same-store Adjusted EBITDA for the first quarter of 2007 increased 10.6% to $5.8 million. The Company’s same-store Adjusted EBITDA margin increased 102 basis points to 28.1% for the first quarter of 2007, as compared to the first quarter of 2006.The Company’s same-store EBITDA margins were strong despite the negative impact of the increased operating costs from ongoing renovations at nine hotels and higher than forecasted utility costs. Other First Quarter 2007 Highlights v In January, the Company completed the purchase of three hotels, which included the 100-room Residence Inn Langhorne located in metro Philadelphia, PA, the 80-room Holiday Inn Express located in Chester, NY and the 78-room Residence Inn located in Carlisle, PA for a total of $34.6 million. v In February, Hersha completed the purchase of the 65-room Hampton Inn Seaport located in New York City for $27.6 million and a 50% interest in the operations of the 228-room Holiday Inn Express located in Chelsea, New York City. These transactions are detailed in the supplemental schedules at the end of this release and posted to the “presentations and supplemental schedules” page of the Company’s Web site. 2 Balance Sheet At March 31, 2007, Hersha Hospitality Trust had approximately $664.7 million of total consolidated debt outstanding, which included approximately $51.5 million of Trust Preferred Securities.Fixed rate debt, including variable rate debt fixed by an interest rate swap, amounted to approximately 94.8% of total debt.The weighted average interest rate on all this fixed rate debt was approximately 6.24% for the first quarter, as compared to 6.23% for the fourth quarter of 2006.The weighted average life to maturity of the Company’s debt was 9.0 years.Total common shares and units of limited partnership interest of Hersha Hospitality Limited Partnership, the Company’s operating partnership subsidiary, outstanding at the end of March 31, 2007 were 45.3 million. The Company ended the first quarter of 2007 with $74.2 million in development loans and land leases outstanding to seven hotel development projects. Dividend For the first quarter of 2007, Hersha Hospitality Trust declared common share and limited partnership unit dividends of $0.18 per common share and unit.The Company’s common dividend represents the 32nd consecutive quarterly dividend at this amount since the Company’s 1999 initial public offering and represents a yield of approximately 6.0% based upon the closing price of Hersha Hospitality Trust stock on May 7, 2007.Hersha’s annualized dividend of $0.72 per common share is approximately 62.0% of the Company’s forecasted AFFO for the fiscal year ending December 31, 2007. The Board of Trustees also declared a first quarter cash dividend of $0.50 per Series A Preferred Share. Financial Outlook for 2007 Assuming a continued strong U.S. economy and limited supply growth in its markets, the Company anticipates that its current portfolio will contribute to another year of strong growth in AFFO in 2007.The Company is updating its financial guidance for the full year ended December 31, 2007 as follows: Net income available to common shareholders is expected to be $8.5 million to $10.5 million, or $0.19 to $0.23 per weighted average diluted share outstanding.This is revised from previous financial guidance due to increased depreciation and amortization from the acquisition of hotels. The Company is reiterating the following financial guidance: · Adjusted EBITDA of $110.0 million to $112.0 million · AFFO of $1.14 to $1.18 per weighted average diluted share outstanding The Company’s expectations for net income available to common shareholders, net income available to common shareholders per weighted average diluted share outstanding, Adjusted EBITDA and AFFO per diluted share for the full year ended December 31, 2007 are based upon the Company achieving consolidated portfolio RevPAR growth of 12% to 14%, as compared to the full year 2006, across the Company’s consolidated portfolio.Same-store consolidated RevPAR growth is expected to be 6.5% to 8.5%. 3 Mr. Shah concluded, “Our financial guidance for 2007 reflects our optimism that the improved operating and market fundamentals that we saw at the end of the first quarter and in April continues for the remainder of the year and that our management company partners maintain a productive pace of rate-based growth. Having built a portfolio of young, urban upscale and extended-stay hotels in attractive metro markets, we are intensely focused on maximizing our internal growth prospects in 2007 and in years to come.” First Quarter 2007 Earnings Conference Call The Company will host a conference to discuss its financial results tomorrow, Wednesday, May 9, 2007 at 10:00 AM Eastern time.Hosting the call will be Mr. Jay H. Shah, Chief Executive Officer, and Mr. Ashish Parikh, Chief Financial Officer. The live conference call can be accessed by dialing (800) 811-8845 or for international participants (913) 981-4905.A replay of the call will be available from May 9, 2007, through May 23, 2007. The replay can be accessed by dialing (888) 203-1112 or for international participants (719) 457-0820.The passcode for the call and the replay is 8748628. About Hersha Hospitality Hersha Hospitality Trust is a self-advised real estate investment trust, which owns interests in 71 hotels, primarily along the Northeast Corridor from Boston to Washington DC.The Company also owns hotels in Northern California and Scottsdale, Arizona.Hersha focuses on high quality upscale hotels in high barrier to entry markets.More information on the Company and its portfolio of hotels is available on Hersha’s Web site at http://www.hersha.com. Forward Looking Statement Certain matters within this press release are discussed using forward-looking language as specified in the Private Securities Litigation Reform Act of 1995, and, as such, may involve known and unknown risks, uncertainties and other factors that may cause the actual results or performance to differ from those projected in the forward-looking statement.For a description of these factors, please review the information under the heading “Risk Factors” included in our Annual Report on Form 10-K for the year ended December 31, 2006, filed with the Securities Exchange Commission (SEC). 4 HERSHA HOSPITALITY TRUST Summary Results (in thousands, except shares and per share data) Three Months Ended March31, 2007 March31, 2006 Revenue: Hotel Operating Revenues $ 46,383 $ 23,925 Interest Income from Development Loans 1,303 365 Land Lease Revenue 1,088 - Hotel Lease Revenue 137 - Other Revenue 142 178 Total Revenues 49,053 24,468 Expenses: Hotel Operating Expenses 29,069 15,958 Hotel Ground Rent 249 162 Real Estate and Personal Property Taxes and Property Insurance 2,896 1,487 Land Lease Expense 614 - General and Administrative 2,211 1,164 Depreciation and Amortization 8,240 3,796 Total Operating Expenses 43,279 22,567 Operating Income 5,774 1,901 Interest Income 137 213 Interest Expense 10,310 5,618 Loss on Debt Extinguishment - 255 (Loss) Income before income (loss) from Unconsolidated Joint Venture Investments, Minority Interests and Discontinued Operations (4,399 ) (3,759 ) Income (loss) from UnconsolidatedJoint Venture Investments (838 ) (1,110 ) (Loss) Income before Minority Interests andDiscontinued Operations (5,237 ) (4,869 ) Distributions to Preferred Unitholders - - Income (Loss) allocated to Minority Interest inContinuing Operations (999 ) (1,015 ) (Loss) Income from Continuing Operations (4,238 ) (3,854 ) Discontinued Operations (Note 12): Gain on Disposition of Hotel Properties - - Income (Loss) from Discontinued Operations - (30 ) Income (Loss) from Discontinued Operations - (30 ) Net (Loss) Income (4,238 ) (3,884 ) Preferred Distributions 1,200 1,200 Net (Loss) Income applicable toCommon Shareholders $ (5,438 ) $ (5,084 ) Basic earnings per share (Loss) income from continuing operations applicable to common shareholders $ (0.13 ) $ (0.25 ) Discontinued Operations - - Net (Loss) Income applicable to common shareholders $ (0.13 ) $ (0.25 ) Diluted earnings per share (Loss) income from continuing operations applicable to common shareholders $ (0.13 ) $ (0.25 ) Discontinued Operations - - Net (Loss) Income applicable to common shareholders $ (0.13 ) $ (0.25 ) Weighted Average Common Shares Outstanding Basic 40,537,851 20,308,225 Diluted 40,537,851 20,308,225 5 HERSHA HOSPITALITY TRUST Balance Sheet (in thousands, except shares and per share data) March31, 2007 December31, 2006 Assets: Investment in Hotel Properties, net of Accumulated Depreciation $ 866,669 $ 807,784 Investment in Joint Ventures 55,077 50,234 Development Loan Receivables 55,016 47,016 Cash and Cash Equivalents 8,369 10,316 Escrow Deposits 15,059 14,927 Hotel Accounts Receivable, net of allowance for doubtful accounts of $64 and $30 8,276 4,608 Deferred Costs, net of Accumulated Amortization of $1,888 and $1,543 8,111 7,525 Due from Related Parties 1,217 4,930 Intangible Assets, net of Accumulated Amortization of $655 and $618 5,762 5,594 Other Assets 24,324 15,274 Total Assets $ 1,047,880 $ 968,208 Liabilities and Shareholders’ Equity: Line of Credit $ 45,550 $ 24,000 Mortgages and Notes Payable, net of unamortized discount of $88 and $1,312 619,109 556,542 Accounts Payable, Accrued Expenses and Other Liabilities 16,520 14,740 Dividends and Distributions Payable 9,144 8,985 Due to Related Parties 2,160 3,297 Total Liabilities $ 692,483 $ 607,564 Minority Interests: Common Units $ 29,834 $ 25,933 Interest in Consolidated Joint Ventures 2,553 3,092 Total Minority Interests 32,387 29,025 Shareholders' Equity: Preferred Shares - 8% Series A, $.01 Par Value, 10,000,000 Shares Authorized, 2,400,000 Shares Issued and Outstanding at March 31, 2007 and December 31, 2006 (Aggregate Liquidation Preference $60,000 at March 31, 2007 and December 31, 2006, respectively) 24 24 Common Shares - Class A, $.01 Par Value, 50,000,000 Shares Authorized, 40,771,593 and 40,671,950 Shares Issued and Outstanding at March 31, 2007 and December 31, 2006, respectively 408 405 Common Shares - Class B, $.01 Par Value, 50,000,000 Shares Authorized, None Issued and Outstanding - - Accumulated Other Comprehensive Income 187 233 Additional Paid-in Capital 385,803 381,592 Distributions in Excess of Net Income (63,412 ) (50,635 ) Total Shareholders' Equity 323,010 331,619 Total Liabilities and Shareholders’ Equity $ 1,047,880 $ 968,208 6 FFO and GAAP Reconciliation The National Association of Real Estate Investment Trusts (“NAREIT”) developed Funds from Operations (“FFO”) as a non-GAAP financial measure of performance of an equity REIT in order to recognize that income-producing real estate historically has not depreciated on the basis determined under GAAP.We calculate FFO applicable to common shares and Partnership units in accordance with the April 2002 National Policy Bulletin of NAREIT, which we refer to as the White Paper.The White Paper defines FFO as net income (loss) (computed in accordance with GAAP) excluding extraordinary items as defined under GAAP and gains or losses from sales of previously depreciated assets, plus certain non-cash items, such as depreciation and amortization, and after adjustments for unconsolidated partnerships and joint ventures.Our interpretation of the NAREIT definition is that minority interest in net income (loss) should be added back to (deducted from) net income (loss) as part of reconciling net income (loss) to FFO. Our FFO computation may not be comparable to FFO reported by other REITs that do not compute FFO in accordance with the NAREIT definition, or that interpret the NAREIT definition differently than we do. The GAAP measure that we believe to be most directly comparable to FFO, net income (loss) applicable to common shares, includes depreciation and amortization expenses, gains or losses on property sales, minority interest and preferred dividends. In computing FFO, we eliminate these items because, in our view, they are not indicative of the results from our property operations. Hersha also presents Adjusted Funds from Operations (AFFO), which reflects FFO in accordance with the NAREIT definition further adjusted by: · adding back write-offs of deferred financing costs on debt extinguishment, both for consolidated and unconsolidated properties; · adding back amortization of deferred financing costs; · adding back non-cash stock expense; · adding back FFO attributed to our partners in consolidated joint ventures; and · making adjustments to ground lease payments, which are required by GAAP to be amortized on a straight-line basis over the term of the lease, to reflect the actual lease payment. FFO and AFFO do not represent cash flows from operating activities in accordance with GAAP and should not be considered an alternative to net income as an indication of Hersha’s performance or to cash flow as a measure of liquidity or ability to make distributions. We consider FFO and AFFO to be meaningful, additional measures of our operating performance because they exclude the effects of the assumption that the value of real estate assets diminishes predictably over time, and because they are widely used by industry analysts as a performance measures. We show both FFO from consolidated hotel operations and FFO from unconsolidated joint ventures because we believe it is meaningful for the investor to understand the relative contributions from our consolidated and unconsolidated hotels. The display of both FFO from consolidated hotels and FFO from unconsolidated joint ventures allows for a detailed analysis of the operating performance of our hotel portfolio by management and investors.We present FFO and AFFO applicable to common shares and Partnership units because our Partnership units are redeemable for common shares.We believe it is meaningful for the investor to understand FFO applicable to all common shares and Partnership units. 7 The following table reconciles FFO and AFFO for the periods presented to the most directly comparable GAAP measure, net income, for the same periods: HERSHA HOSPITALITY TRUST Adjusted Funds from Operations (AFFO) (in thousands, except shares and per share data) Three Months Ended March 31, 2007 March 31, 2006 Net (loss) income applicable to common shares $ (5,438 ) $ (5,084 ) Income (loss) allocated to minority interest (999 ) (1,015 ) Income (loss) of discontinued operations allocated to minority interest - (5 ) (Income) loss from unconsolidated joint ventures 838 1,110 Depreciation and amortization 8,240 3,796 Depreciation and amortization from discontinued operations - 259 FFO related to the minority interests in consolidated joint ventures 198 186 Funds from consolidated hotel operations applicable to common shares and Partnership units 2,839 (753 ) Income (Loss) from Unconsolidated Joint Ventures (838 ) (1,110 ) Add: Depreciation and amortization of purchase price in excess of historical cost 494 474 Interest in depreciation and amortization of unconsolidated joint venture 1,192 956 Funds from unconsolidated joint ventures operations applicable to common shares and Partnership units 848 320 Funds from Operations applicable to common shares and Partnership units 3,687 (434 ) Add: FFO related to the minority interests in consolidated joint ventures (198 ) (186 ) Amortization of deferred financing costs 345 213 Deferred financing costs written off in debt extinguisment - 255 Interest in deferred financing costs written off in unconsolidated joint venture debt extinguisment - 207 Amortization of original issue discount on assumed debt 15 - Non cash stock expense 107 56 Straight-line Amortization of ground lease expense 66 61 Adjusted Funds from Operations $ 4,022 $ 172 AFFO per Diluted Weighted Average Common Shares and Units Outstanding $ 0.09 $ 0.01 Diluted Weighted Average Common Shares and Units Outstanding 45,085,158 23,535,145 8 HERSHA HOSPITALITY TRUST Adjusted Funds from Operations (FFO) - 2007 FORECAST RECONCILIATION (in thousands, except shares and per share data) Low High Twelve Months Ending 12/31/2007 12/31/2007 Net Income applicable to common shares $ 8,500 $ 10,500 Less: (Income) from Unconsolidated Joint Ventures (2,200 ) (2,450 ) FFO related to the minority interests in consolidated joint ventures (750 ) (1,250 ) Add: Depreciation and amortization 34,000 34,000 Funds from Consolidated Hotel Operations 39,550 40,800 Incomefrom Unconsolidated Joint Ventures 2,200 2,450 Add: Depreciation and amortization 6,613 6,613 Funds from Unconsolidated Joint Ventures Operations 8,813 9,063 Funds from Operations 48,363 49,863 Add: Income allocated to minority interest in our operating partnership 1,200 1,500 Amortization of deferred financing costs 1,600 1,600 Non cash stock expense 430 430 Amortization of ground lease expense 265 265 Adjusted Funds from Operations $ 51,858 $ 53,658 Diluted Weighted Average Common Shares and Units Outstanding 45,425,000 45,425,000 Adjusted FFO per Diluted Weighted Average Common Shares and Units Outstanding $ 1.14 $ 1.18 EBITDA and GAAP Reconciliation Earnings Before Interest, Taxes, and Depreciation and Amortization (EBITDA) is a non-GAAP financial measure within the meaning of the Securities and Exchange Commission rules. Our interpretation of Adjusted EBITDA is that EBITDA derived from our investment in unconsolidated joint ventures should be added back to net income (loss) as part of reconciling net income (loss) to Adjusted EBITDA. Our Adjusted EBITDA computation may not be comparable to EBITDA reported by other companies that interpret the definition of EBITDA differently than we do. Management believes EBITDA to be a meaningful measure of a REIT's performance and that it should be considered along with, but not as an alternative to, net income, cash flow, FFO and AFFO, as a measure of the company's operating performance. 9 HERSHA HOSPITALITY TRUST Adjusted EBITDA (in thousands, except shares and per share data) Three Months Ended March 31, 2007 March 31, 2006 Net Income applicable to common shares $ (5,438 ) $ (5,084 ) Less: Loss from Unconsolidated Joint Ventures 838 1,110 Interest income (137 ) (213 ) Add: Loss allocated to minority interest for continuing operations (999 ) (1,015 ) Income (Loss) allocated to minority interest for discontinued operations and gain on disposition of hotel properties - (5 ) Interest expense from continuing operations 10,310 5,618 Interest expense from discontinued operations - 238 Deferred financing costs written off in debt extinguishment - 255 Distributions to Series A Preferred Shareholders 1,200 1,200 Depreciation and amortization from continuing operations 8,240 3,796 Depreciation from discontinued operations - 259 Amortization of ground lease expense 66 61 Adjusted EBITDA from consolidated hotel operations 14,080 6,220 Income (Loss) from Unconsolidated Joint Ventures (838 ) (1,110 ) Add: Depreciation and amortization of purchase price in excess of historical cost 494 474 Adjustment for interest in interest expense, depreciation and amortization of unconsolidated joint venture 4,242 3,274 Deferred financing costs written off in debt extinguishment - 207 Adjusted EBITDA from unconsolidated joint venture operations 3,898 2,845 Adjusted EBITDA $ 17,978 $ 9,065 10 HERSHA HOSPITALITY TRUST Adjusted EBITDA - 2 (in thousands, except shares and per share data) Twelve Months Ended December31, 2007 December31, 2007 Net Income applicable to common shares $ 8,500 $ 10,500 Less: Income from Unconsolidated Joint Ventures (2,200 ) (2,450 ) Interest income (200 ) (200 ) Add: Income allocated to minority interest in common units 1,200 1,500 Interest expense 40,750 40,750 Distributions to Series A Preferred Shareholders 4,800 4,800 Depreciation and amortization from continuing operations 34,000 34,000 Amortization of deferred financing costs 1,600 1,600 Non cash stock expense 430 430 Amortization of ground lease expense 265 265 Adjusted EBITDA from consolidated hotel operations 89,145 91,195 Income (Loss) from Unconsolidated Joint Ventures 2,200 2,450 Add: Interest expense 11,850 11,850 Depreciation and amortization of purchase price in excess of historical cost 1,800 1,800 Interest in depreciation and amortization of unconsolidated joint venture 5,250 5,250 Adjusted EBITDA from unconsolidated joint venture operations 21,100 21,350 Adjusted EBITDA $ 110,245 $ 112,545 11 Supplemental Schedules The company has included supplemental schedules as an addendum to this press release in order to provide additional disclosure and financial information for the benefit of the company's stakeholders. 12 HERSHA HOSPITALITY TRUST KEY PERFORMANCE INDICATORS March 31, 2007 (Unaudited) CONSOLIDATED HOTELS: (Recorded from date of acquisition or investment) (2007 Includes 56 Hotels 2006 includes 41 Hotels) Three Months Ended March 31, 2007 2006 % Variance Rooms Available 564,460 339,437 Rooms Occupied 366,283 215,092 Occupancy 64.89 % 63.37 % 2.4 % Average Daily Rate (ADR) $ 119.10 $ 100.61 18.4 % Revenue Per Available Room (RevPAR) $ 77.29 $ 63.75 21.2 % Room Revenues $ 43,624,596 $ 21,640,706 Food & Beverage $ 1,588,420 $ 1,740,148 Other Revenues $ 1,170,266 $ 544,579 Total Revenues $ 46,383,283 $ 23,925,432 Discontinued Assets $ 0 $ 1,952,773 EBITDA $ 14,453,387 $ 6,380,174 EBITDA Margin 31.2 % 26.7 % EBITDA Margin Growth 4.49 % SAME STORE CONSOLIDATED HOTELS: (Includes 36 Hotels for both 2007 and 2006) (Owned for the entire reporting period) Three Months Ended March 31, 2007 2006 % Variance Rooms Available 273,374 273,510 Rooms Occupied 171,115 173,502 Occupancy 62.59 % 63.44 % -1.3 % Average Daily Rate (ADR) $ 112.52 $ 103.91 8.3 % Revenue Per Available Room (RevPAR) $ 70.43 $ 65.92 6.9 % Room Revenues $ 19,254,289 $ 18,028,444 Food & Beverage $ 957,585 $ 923,577 Other Revenues $ 429,461 $ 416,538 Total Revenues $ 20,641,335 $ 19,368,559 Discontinued Assets $ 0 $ 1,952,773 EBITDA $ 5,794,328 $ 5,239,246 EBITDA Margin 28.1 % 27.1 % EBITDA Margin Growth 1.02 % SAME STORE HOTELS: (Includes 41 Hotels for both 2007 and 2006) (Owned for the entire reporting period) Three Months Ended March 31, 2007 2006 % Variance Rooms Available 440,864 441,000 Rooms Occupied 275,617 282,182 Occupancy 62.52 % 63.99 % -2.3 % Average Daily Rate (ADR) $ 116.50 $ 108.40 7.5 % Revenue Per Available Room (RevPAR) $ 72.83 $ 69.36 5.0 % Room Revenues $ 32,110,248 $ 30,587,672 Food & Beverage $ 3,913,419 $ 4,163,762 Other Revenues $ 2,001,783 $ 1,935,358 Total Revenues $ 38,025,450 $ 36,686,792 Discontinued Assets $ 0 $ 1,952,773 EBITDA $ 8,349,084 $ 7,582,475 EBITDA Margin 22.0 % 20.7 % EBITDA Margin Growth 1.29 % ALL HOTELS INCLUDING JOINT VENTURE ASSETS: (Recorded from date of acquisition or investment) (2007 Includes 71 Hotels 2006 Includes 55 Hotels) Three Months Ended March 31, 2007 2006 % Variance Rooms Available 794,452 541,155 Rooms Occupied 509,793 348,678 Occupancy 64.17 % 64.43 % -0.4 % Average Daily Rate (ADR) $ 122.69 $ 109.17 12.4 % Revenue Per Available Room (RevPAR) $ 78.73 $ 70.34 11.9 % Room Revenues $ 62,546,824 $ 38,064,036 Food & Beverage $ 6,791,679 $ 6,268,792 Other Revenues $ 2,997,823 $ 2,210,192 Total Revenues $ 72,336,325 $ 46,543,019 Discontinued Assets $ 0 $ 1,952,773 EBITDA $ 19,415,289 $ 10,017,625 EBITDA Margin 26.8 % 21.5 % EBITDA Margin Growth 5.32 % 13 Hersha Hospitality Trust Total Portfolio March 31, 2007 (Dollars in thousands) Name Rooms Year Opened/Complete Renovation Acquisition Date Debt Balance as of 03/31/07 Ownership % Hersha Preferred Equity Return Marriott 1. Mystic, CT 285 2001 8/9/2005 $33,644 66.7% 8.50% 2. Hartford, CT 409 2005 2/8/2006 $45,000 15.0% 8.50% Hilton 3. Hartford, CT 392 2005 10/6/2005 $22,000 8.8% 8.50% Courtyard 4. Alexandria 203 2006 09/29/06 $25,000 100.0% 5. Scranton 120 1996 2/1/2006 $6,300 100.0% 6. Langhorne, PA 118 2002 1/3/2006 $15,575 100.0% 7. Brookline/Boston, MA 188 2003 6/16/2005 $38,913 100.0% 8. Norwich, CT 144 1997 8/9/2005 $9,400 66.7% 8.50% 9. South Boston, MA 164 2005 7/1/2005 $16,200 50.0% 10.00% 10. Wilmington, DE 78 1999 6/17/2005 $8,000 100.0% 11. Warwick, RI 92 2003 8/9/2005 $6,450 66.7% 8.50% 12. Ewing/Princeton, NJ 130 2004 7/1/2004 $13,500 50.0% 11.00% Hampton Inn 13. Farmingville 161 2002 9/6/2006 $15,308 100.0% 14. Philadelphia, PA 250 2001 2/15/2006 (*) 80.0% 9.00% 15. Chelsea/Manhattan, NY 144 2003 8/29/2003 $36,000 100.0% 16. Linden, NJ 149 2003 10/1/2003 $9,766 100.0% 17. Hershey, PA 110 1999 1/1/2000 $3,315 100.0% 18. Carlisle,PA 95 1997 1/26/1999 $3,621 100.0% 19. Danville, PA 72 1998 9/1/1999 $2,292 100.0% 20. Selinsgrove, PA 75 1996 1/26/1999 $3,025 100.0% 21. Herald Square, Manhattan, NY 136 2005 4/1/2005 $26,500 100.0% 22. Seaport, NY 65 2006 2/1/2007 $19,250 100.0% Residence Inn 23. North Dartmouth, MA 96 2002 5/1/2006 $8,888 100.0% 24. Tysons Corner, VA 96 1984 2/2/2006 $9,393 100.0% 25. Danbury, CT 78 1999 8/9/2005 $8,050 66.7% 8.50% 26. Framingham, MA 125 2000 3/26/2004 $9,169 100.0% 27. Greenbelt, MD 120 2002 7/16/2004 $12,481 100.0% 28. Mystic, CT 133 1996 09/15/2005 $7,801 66.7% 8.50% 29. Southington, CT 94 2002 8/9/2005 $10,950 44.7% 8.50% 30. Williamsburg, VA 108 2002 11/22/2005 $8,142 75.0% 12.00% 31. Norwood, MA 96 2006 7/27/2006 (*) 100.0% 32. Langhorne, PA 100 2007 1/8/2007 (*) 100.0% 33. Carlisle, PA 78 2007 1/10/2007 $7,000 100.0% Summerfield Suites 34. White Plains, NY 159 2000 12/28/2006 $33,030 100.0% 35. Bridgewater, NJ 128 1998 12/28/2006 $14,492 100.0% 36. Gaithersburg, MD 140 1998 12/28/2006 $13,720 100.0% 37. Pleasant Hill, CA 142 2003 12/28/2006 $20,160 100.0% 38. Pleasanton, CA 128 1998 12/28/2006 $14,490 100.0% 39. Scottsdale, AZ 164 1999 12/28/2006 $16,778 100.0% 40. Charlotte, NC 144 1989 12/28/2006 $7,330 100.0% Homewood Suites 41. Glastonbury, CT 136 2006 6/15/2006 $12,963 40.0% 10.00% Holiday Inn Express 42. Hauppauge 133 2001 09/01/06 $10,075 100.0% 43. Cambridge, MA 112 1997 05/03/06 $8,532 100.0% 44. Hershey, PA 85 1997 1/26/1999 $4,308 100.0% 45. New Columbia, PA 81 1997 1/26/1999 $1,650 100.0% 46. Malvern, PA 88 2004 5/24/2005 $4,070 100.0% 47. Oxford Valley, PA 88 2004 5/26/2005 $6,550 100.0% 48. South Boston, MA 118 1998 10/7/2005 $6,156 50.0% 10.00% 49. Chester, NY 80 2006 1/25/2007 $6,700 100.0% 50. Madison Square Garden 228 2006 2/1/2007 $55,000 50.0% Hilton Garden Inn 51. JFK Airport, NY 188 2005 2/16/2006 $21,000 100.0% 52. Edison, NJ 132 2003 10/1/2003 $7,813 100.0% 53. Glastonbury, CT 150 2003 11/13/2003 $13,500 40.0% 11.00% 54. Gettysburg, PA 88 2004 7/23/2004 $5,218 100.0% Springhill Suites 55. Waterford, CT 80 1998 8/9/2005 $6,335 66.7% 8.50% 56. Williamsburg, VA 120 2002 11/22/2005 $5,544 75.0% (a.) Holiday Inn Express & Suites 57. Harrisburg, PA 77 1997 9/1/1999 (*) 100.0% 58. King of Prussia, PA 155 2004 5/23/2005 $12,950 100.0% Four Points - Sheraton 59. Revere/Boston, MA 180 2001 3/11/2004 $8,455 55.0% 12.00% Mainstay 60. Valley Forge, PA 69 2000 6/1/2001 (*) 100.0% 61. Frederick, MD 72 2001 1/1/2002 $3,500 100.0% Holiday Inn (HICC) 62. Harrisburg, PA 196 1970 1/26/1999 $3,116 100.0% Comfort Inn 63. North Dartmouth, MA 84 1986 05/01/06 $3,184 100.0% 64. Harrisburg, PA 81 1998 1/26/1999 $2,200 100.0% 65. Frederick, MD 73 2004 5/27/2004 $2,673 100.0% Fairfield Inn 66. Mt. Laurel, NJ 118 1998 1/3/2006 $7,400 100.0% 67. Bethlehem, PA 103 1997 1/3/2006 $6,225 100.0% 68. Laurel, MD 109 1999 1/31/2005 (*) 100.0% Hawthorne Suites 69. Franklin, MA 100 1999 4/25/2006 $8,500 100.0% Independent 70. Wilmington, DE 71 1999 6/17/2005 $4,730 100.0% Sleep Inn 71. Valley Forge, PA 87 2000 6/1/2001 (*) 100.0% TOTAL 9,191 (a.) - Preferred Return tier of 10% during 2007 and then 12% preferred return thereafter (*) - Asset is encumbered by the Company's credit facility 14 Hersha Hospitality Trust Mortgages and Notes Payable March 31, 2007 03/31/07 Capped or 03/31/07 Fixed Rate Fixed Floating Rate Floating Consolidated Properties Balance Rate Balance Rate Maturity Four Points Sheraton - Revere, MA (SBA Loan) $ 552,947 4.00 % 01/2032 Courtyard - Brookline, MA $ 38,913,000 5.35 % 07/2015 Summerfield Suites - White Plains, NY $ 33,030,000 5.59 % 01/2017 Summerfield Suites - Pleasanthill, CA $ 20,160,000 5.59 % 01/2017 Summerfield Suites - Scottsdale, AZ $ 16,778,000 5.59 % 01/2017 Summerfield Suites - Bridgewater, NJ $ 14,492,000 5.59 % 01/2017 Summerfield Suites - Pleasanton, CA $ 14,490,000 5.59 % 01/2017 Summerfield Suites - Gaithersburg, MD $ 13,720,000 5.59 % 01/2017 Summerfield Suites - Charlotte, NC $ 7,330,000 5.59 % 01/2017 Holiday Inn Express - Chester, NY $ 6,700,000 5.63 % 03/2017 Residence Inn - North Dartmouth, MA $ 8,888,196 5.67 % 07/2015 Holiday Inn Express - Hauppauge, NY $ 10,075,097 5.70 % 03/2015 Courtyard - Langhorne, PA $ 15,575,000 5.75 % 02/2016 Fairfield Inn & Suites - Mt. Laurel, NJ $ 7,400,000 5.75 % 02/2016 Fairfield Inn & Suites - Bethlehem, PA $ 6,225,000 5.75 % 02/2016 Hilton Garden Inn - JFK Airport, NY $ 21,000,000 5.82 % 04/2017 Courtyard - Scranton, PA $ 6,300,000 5.83 % 02/2016 Hampton Inn - Herald Square, NY $ 26,500,000 6.09 % 04/2016 Hampton Inn - Chelsea, NY $ 36,000,000 6.24 % 10/2016 Courtyard - Alexandria, VA $ 25,000,000 6.25 % 10/2016 Hampton Inn - Linden, NJ $ 9,766,164 6.25 % 10/2008 Hilton Garden Inn - Edison, NJ $ 7,812,990 6.25 % 10/2008 Residence Inn - Greenbelt, MD $ 12,481,346 6.25 % 10/2014 Residence Inn - Williamsburg, VA $ 8,142,010 6.32 % 01/2013 Springhill Suites - Williamsburg, VA $ 5,543,647 6.32 % 01/2013 Holiday Inn Express & Suites - King of Prussia, PA $ 12,950,000 6.33 % 06/2016 Holiday Inn Express - Malvern, PA $ 4,070,000 6.33 % 06/2016 Holiday Inn Express - Langhorne, PA $ 6,550,000 6.33 % 06/2016 Courtyard - Wilmington, DE $ 8,000,000 6.33 % 06/2016 Independent Hotel - Wilmington, DE $ 4,730,000 6.33 % 06/2016 Hampton Inn - Seaport, NY $ 19,250,000 6.36 % 10/2016 Residence Inn - Framingham, MA $ 9,169,211 6.38 % 07/2019 Hawthorn Suites - Franklin, MA $ 8,500,000 6.40 % 05/2016 Hampton Inn - Brookhaven, NY $ 15,308,331 6.41 % 07/2014 Four Points Sheraton - Revere, MA $ 7,902,464 6.73 % 07/2009 Land - 41st Street, Manhattan, NY $ 12,100,000 6.50 % 08/2009 Comfort Inn - North Dartmouth, MA $ 3,183,639 6.55 % 05/2016 Residence Inn - Tyson's Corner, VA $ 9,393,316 6.52 % 08/2013 Hilton Garden Inn - Gettysburg, PA $ 5,217,623 6.62 % 09/2009 Mainstay Suites and Comfort Inn - Frederick, MD $ 6,172,555 7.75 % 12/2012 Hampton Inn - Carlisle, PA $ 3,620,637 8.94 % 04/2010 Hampton Inn - Selinsgrove, PA $ 3,024,836 8.94 % 04/2010 Holiday Inn Express - Hershey, PA $ 4,308,100 8.94 % 04/2010 Hampton Inn - Danville, PA $ 2,291,542 8.94 % 04/2010 HICC - New Cumberland, PA $ 3,116,498 8.94 % 04/2010 Comfort Inn - West Hanover, PA $ 2,199,881 8.94 % 04/2010 Holiday Inn Express - New Columbia, PA $ 1,649,910 8.94 % 04/2010 Holiday Inn Express - Cambridge, MA $ 8,531,850 PRIME minus 0.75% 09/2009 Residence Inn - Carlisle, PA $ 7,000,000 PRIME minus 0.75% 01/2010 Hampton Inn - Hershey, PA $ 3,315,417 30 Day LIBOR + 2.75% 06/2014 Land - 8th Avenue $ 13,250,000 PRIME + 0.75% 07/2008 Trust Preferred Tranche I $ 25,774,000 7.34 % 05/2035 Trust Preferred Tranche II $ 25,774,000 7.17 % 06/2035 Sub-Total $ 577,131,940 $ 32,097,266 Total Consolidated Mortgage Debt $ 609,229,206 Unconsolidated Joint Ventures Courtyard - Ewing, NJ $ 13,500,000 5.54 % 08/2012 Courtyard - Norwich, CT $ 9,400,000 5.63 % 08/2015 Springhill Suites - Waterford, CT $ 6,335,000 5.63 % 08/2015 Residence Inn - Southington, CT $ 10,950,000 5.63 % 08/2015 Residence Inn - Danbury, CT $ 8,050,000 5.63 % 08/2015 Courtyard - Warwick, RI $ 6,450,000 5.63 % 08/2015 Hilton Garden Inn - Glastonbury, CT $ 13,500,000 5.98 % 03/2016 HIEXP - Madison Square Garden, NY $ 55,000,000 6.50 % 11/2016 HIEXP - South Boston $ 6,156,289 6.75 % 01/2015 Residence Inn - Mystic, CT $ 7,800,729 6.89 % 02/2014 Marriott - Mystic, CT $ 24,644,063 6.98 % 11/2010 Marriott - Mystic, CT (Mezzanine Loan) $ 9,000,000 8.55 % 11/2010 Homewood Suites Glastonbury $ 12,963,028 7.50 % 09/2008 Courtyard - South Boston, MA $ 16,200,000 30 Day LIBOR + 2.25% 10/2009 Hilton - Hartford, CT $ 22,000,000 30 Day LIBOR + 2.75% 11/2009 Marriott - Hartford, CT $ 45,000,000 30 Day LIBOR + 2.90% 02/2010 Sub-Total $ 183,749,109 $ 83,200,000 Total Unconsolidated Joint Venture Debt $ 266,949,109 15 HERSHA HOSPITALITY TRUST Unconsolidated Joint Venture EBITDA (in thousands, except shares and per share data) Three Months Ended March 31, 2007 Courtyard Ewing Hilton Garden Inn Glastonbury Homewood Suites Glastonbury Courtyard South Boston Holiday Inn Express South Boston Mystic Partners Holiday Inn Express Chelsea TOTAL Hersha Ownership 50.0 % 40.0 % 40.0 % 50.0 % 50.0 % (66.7%,15%,8.8 %) 50.0 % Hersha Participanting Preferred % 10.0 % 11.0 % 10.0 % 10.0 % 10.0 % 8.5 % N/A Joint Venture Net Income $ (22 ) $ 17 $ (407 ) $ (312 ) $ (149 ) $ (2,695 ) $ (7 ) $ (3,575 ) Hotel Cash Available for Distribution Hotel EBITDA $ 360 $ 428 $ 28 $ 221 $ 18 $ 2,835 $ 836 $ 4,726 Debt Service (191 ) (280 ) (322 ) (346 ) (154 ) (2,864 ) (843 ) (5,000 ) Other (43 ) (46 ) (20 ) (22 ) (21 ) (595 ) (71 ) (818 ) Cash Available for Distribution $ 126 $ 102 $ (314 ) $ (147 ) $ (157 ) $ (624 ) $ (78 ) $ (1,092 ) EBITDA Hersha Income from Unconsolidated JV $ (11 ) $ 7 $ (1 ) $ (247 ) $ (129 ) $ (407 ) $ (50 ) $ (838 ) Addback: Step up and Outside Basis Amortization - - 1 17 28 402 46 494 Adjustment for interest in interest expense, depreciation and amortization of unconsolidated joint venture 191 164 28 451 119 2,867 422 4,242 Hersha EBITDA from Unconsolidated JV $ 180 $ 171 $ 28 $ 221 $ 18 $ 2,862 $ 418 $ 3,898 Hersha Hospitality Trust 2007 Acquisition Activity March 31, 2007 (Dollars in thousands) Name Rooms Year Opened/ Complete Renovation Acquisition Date Purchase Price Debt Balance Ownership % HERSHA % OF ACQUISITIONS HERSHA % OF DEBT Hersha Preferred Equity Return 1. Residence Inn - Langhorne, PA (*) 100 2007 01/08/2007 $ 15,500 $ 0 100.0 % $ 15,500 $ 0 N/A 2. Residence Inn - Carlisle, PA 78 2007 01/10/2007 $ 9,945 $ 7,000 100.0 % $ 9,945 $ 7,000 N/A 3. Holiday Inn Express - Chester, NY 80 2006 01/25/2007 $ 9,200 $ 6,700 100.0 % $ 9,200 $ 6,700 N/A 4. Hampton Inn Seaport 65 2006 02/01/2007 $ 27,625 $ 19,250 100.0 % $ 27,625 $ 19,250 N/A 5. Holiday Inn Express - Madison Square Garden, NY 228 2006 02/01/2007 $ 85,500 $ 55,000 50.0 % $ 42,750 $ 27,500 N/A Sub-Total 551 $ 147,770 $ 87,950 $ 105,020 $ 60,450 (*) - Encumbered by the Company's credit facility. 16 HERSHA HOSPITALITY TRUST PORTFOLIO INFORMATION March 31, 2007 HOTELS BY REGION No. of Properties No. of Rooms Connecticut 10 1,901 New York City Metro 12 1,703 Philadelphia Metro 14 1,533 Boston Metro 11 1,355 Central PA 11 1,080 Washington DC Metro 7 813 CA/AZ Metro 3 434 Mid-Atlantic 3 372 All Regions 71 9,191 PROPERTY TYPE No. of Properties No. of Rooms Suburban 36 4,007 Urban 12 2,286 Small Metro 19 2,256 Airport 4 642 All Types 71 9,191 HOTELS BY SEGMENT TYPE No. of Properties No. of Rooms Upper Upscale 3 1,086 Upscale Transient 15 1,995 Upscale Extended-Stay 20 2,365 Midscale 33 3,745 All Segments 71 9,191 17 Hersha Hospitality Trust Development Loans Receivable March 31, 2007 Hotel Property Borrower Principal Outstanding 3/31/2007 Interest Rate Maturity Date Sheraton - JFK Airport, NY Risingsam Hospitality, LLC $ 10,016,000 10.0 % Septermber 30, 2007 Holiday Inn Express - 29th Street, NY Brisam Management, LLC 15,000,000 10.0 % May 31, 2007 Hilton Garden Inn - Union Square, NY Risingsam Union Square, LLC 10,000,000 10.0 % May 31, 2007 Boutique Hotel - Greenwich St., NY Brisam Greenwich, LLC 10,000,000 10.0 % September 12, 2007 Boutique Hotel - 52nd St., NY Brisam East 52, LLC 10,000,000 10.0 % December 6, 2007 $ 55,016,000 Land Lease Boutique Hotel - 39th and 8th Avenue H Eight Avenue Associates, LLC $ 9,055,000 10.0 % June 28, 2031 Boutique Hotel - 41st and 9th Avenue H Forty First Street, LLC $ 10,112,500 10.0 % July 28, 2031 Hersha Hospitality Trust Enterprise Value March 31, 2007 (Dollars in thousands) March 31, 2007 Cash $ 8,369 Line of Credit 45,550 Mortgages and Notes Payable - Consolidated Assets 567,561 Less:JV Portion of Mortgages Payable for Consolidated JV Assets (11,426 ) Mortgages Payable - HT Portion of Unconsolidated JV Assets 117,404 Trust Preferred Securities 51,548 Series A Preferred Shares 60,000 Operating Partnership Units (4,570,186 @ $11.78*) 45,183 Class A Common Shares (40,771,593 @ $11.78*) 479,116 ENTERPRISE VALUE @ March 31, 2007 $ 1,346,567 * - Stock price as of March 31, 2007 18
